
	

113 HR 2990 IH: Smuggled Tobacco Prevention Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2990
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Doggett (for
			 himself, Mr. King of New York,
			 Mr. Blumenauer,
			 Mr. Connolly,
			 Mr. DeFazio,
			 Ms. DeGette,
			 Mr. Ellison,
			 Mr. Gene Green of Texas,
			 Mr. Gutiérrez,
			 Mr. Langevin,
			 Mr. Loebsack,
			 Mr. McDermott,
			 Mr. Moran,
			 Ms. Norton,
			 Mr. Pierluisi,
			 Mr. Rangel,
			 Ms. Schakowsky,
			 Ms. Slaughter,
			 Ms. Tsongas,
			 Mr. Van Hollen,
			 Mr. Waxman,
			 Ms. DeLauro,
			 Mr. Lynch,
			 Mr. Matheson,
			 Mr. Nadler,
			 Mr. McGovern,
			 Mr. Farr, Ms. Lee of California,
			 Ms. Roybal-Allard,
			 Mr. Tierney,
			 Mr. Welch,
			 Mr. Levin,
			 Mr. Andrews,
			 Mr. Lewis,
			 Ms. Bass, Mr. Garamendi, Mrs.
			 Capps, Mr. Honda,
			 Ms. Clarke,
			 Mrs. Davis of California, and
			 Ms. Kaptur) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce
		  tobacco smuggling, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Smuggled Tobacco Prevention Act of
			 2013 or the STOP
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					TITLE I—Amendments to Internal Revenue Code of 1986
					Sec. 101. Amendment of 1986 code.
					Sec. 102. Machines used to manufacture or package tobacco
				products or processed tobacco.
					Sec. 103. Improved marking and labeling.
					Sec. 104. Wholesalers and manufacturers, importers, and sellers
				of tobacco production machines required to have permit.
					Sec. 105. Conditions of permit.
					Sec. 106. Records to be maintained.
					Sec. 107. Reports.
					Sec. 108. Fraudulent offenses.
					Sec. 109. Penalties.
					Sec. 110. Coordination with other government
				officials.
					Sec. 111. Definitions.
					Sec. 112. Conforming amendments.
					Sec. 113. Effective date.
					TITLE II—Import Fraud
					Sec. 201. Maximum penalty for importation of tobacco products
				and cigarette papers and tubes by fraudulent means.
					TITLE III—Exclusions regarding Indian Tribes and Tribal
				matters
					Sec. 301. Exclusions regarding Indian Tribes and Tribal
				matters.
				
			IAmendments to
			 Internal Revenue Code of 1986
			101.Amendment of
			 1986 codeExcept as otherwise
			 expressly provided, whenever in this title an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			102.Machines used
			 to manufacture or package tobacco products or processed tobacco
				(a)In
			 generalSection 5762 is
			 amended—
					(1)by redesignating
			 subsection (b) as subsection (c), and
					(2)by inserting after
			 subsection (a) the following new subsection:
						
							(b)Machines used To
				manufacture or package tobacco products or processed tobacco
								(1)Transfer of
				manufacturing machines to licensed personsAny tobacco production machine may be sold,
				leased, imported, exported, delivered, or otherwise made available only to
				persons—
									(A)lawfully engaged
				in—
										(i)the sale, lease,
				importation, exportation, or delivery of such machines,
										(ii)the manufacture
				or packaging of tobacco products or processed tobacco, or
										(iii)the application of unique identification
				markings onto tobacco product or processed tobacco packages pursuant to section
				5723, and
										(B)that have all
				Federal, State, local, and Indian tribal government permits, registrations, and
				licenses required to engage in such activities.
									(2)Transfer of
				machines to persons engaged in illegal manufacture of contrabandNo tobacco production machine shall
				knowingly be manufactured for or be (directly or indirectly) sold, leased,
				imported, exported, delivered, or otherwise made available to any person
				engaged in the illegal manufacture, distribution, or sale of counterfeit or
				contraband tobacco products or processed tobacco, unique identification
				markings, or other tax-payment indicia.
								(3)Registration of
				machines
									(A)In
				generalEvery person having possession or custody of, or having
				control over, the installation of any tobacco production machine shall register
				such machine with the Secretary immediately on its being installed, by
				subscribing and filing with the Secretary a statement, in writing, setting
				forth the particular place where such machine is installed, the kind of machine
				and its capacity, the owner thereof, the owner’s place of residence, and the
				purpose for which the machine has been or is intended to be used.
									(B)ExceptionUnder
				regulations prescribed by the Secretary, this paragraph shall not apply to any
				tobacco production machine not used or intended to be used—
										(i)for the
				manufacture or production of cigarette or cigars, or to manufacture any other
				tobacco product or processed tobacco,
										(ii)to package any
				tobacco product or processed tobacco, or
										(iii)to apply unique
				identification markings to any package.
										(4)Records
									(A)In
				generalAny person selling,
				leasing, importing, exporting, delivering, or otherwise making available a
				tobacco production machine shall maintain and keep records, as the Secretary
				prescribes by regulation, relating to any transfers of the machine, including
				the name, address, other contact information, and any permit, registration, or
				license number of the person receiving delivery of the machine, or to whom the
				machine is otherwise transferred, as the case may be.
									(B)5-Year holding
				period for recordsAny record required to be maintained and kept
				under subparagraph (A) shall be kept for the 5-year period beginning on the
				first date such record is required to be so maintained and kept.
									(C)Availability of
				recordsSuch records shall be available for inspection by any
				internal revenue officer during business hours.
									(D)Safe
				harborAn ordinary commercial record or invoice shall satisfy the
				requirements of this paragraph if such record or invoice contains all of the
				information required under subparagraph (A).
									(5)Violations
									(A)In
				generalWhoever knowingly violates paragraph (1), (2), or (3)
				shall, for each offense, be fined not more than $10,000 or an amount equal to 3
				times the fair market value of the tobacco product machine involved (whichever
				is greater), or imprisoned not more than five years, or both.
									(B)RecordkeepingWhoever
				knowingly violates paragraph (4) shall, for each offense, be fined not more
				than
				$10,000.
									.
					(b)Tobacco
			 production machineSection 5702 is amended by adding at the end
			 the following new subsection:
					
						(q)Tobacco
				production machineThe term
				tobacco production machine means any machine (or component
				integral to the operation of such a machine) used to manufacture or package
				tobacco products or processed tobacco or to apply unique identification
				markings or other tax-payment indicia to packages of tobacco products or
				processed tobacco. Such term includes any machine used to produce tobacco
				products for compensation, lease, or hire, or otherwise used in a commercial
				setting.
						.
				(c)Conforming
			 amendmentSubsection (c) of section 5762 (as so redesignated) is
			 amended by striking subsection (a) and inserting
			 subsections (a) and (b).
				(d)Effective
			 dateThe amendment made by this section shall apply to transfers
			 more than 6 months after the date of the enactment of this Act.
				103.Improved
			 marking and labeling
				(a)In
			 generalSubsection (b) of
			 section 5723 is amended to read as follows:
					
						(b)Marks, labels,
				and notices
							(1)In
				generalSubject to paragraphs (2), (3), and (4), every package of
				tobacco products, processed tobacco, or cigarette papers or tubes shall, before
				removal, bear the marks, labels, and notices that the Secretary by regulation
				prescribes.
							(2)Marking
				requirements for domestic market
								(A)In
				generalEach person who is a
				manufacturer or importer of tobacco products or processed tobacco shall (in
				accordance with regulations prescribed by the Secretary) ensure that, before
				any product intended for sale or distribution within the United States is
				removed, a unique identification marking is affixed to or forms part of each
				package of tobacco product or processed tobacco manufactured or imported by
				such person for sale or distribution.
								(B)Markings on
				individual packagesAny
				markings required to be placed on a tobacco product or processed tobacco
				package by this subsection shall be placed on the innermost sealed container
				visible from the outside of the individual package. For any tobacco product or
				processed tobacco package that contains multiple smaller packages of tobacco
				products or processed tobacco, any markings required to be so placed on tobacco
				product or processed tobacco packages shall be placed on all the individual
				tobacco product or processed tobacco packages.
								(C)Markings on
				aggregate packing modesTo
				facilitate efficient tracking and tracing of tobacco products or processed
				tobacco through the distribution system, all manufacturers or importers of
				tobacco products or processed tobacco shall, in addition to such unique
				identification marking, also, in accordance with regulations prescribed by the
				Secretary, ensure that unique identification markings are affixed to or form
				part of aggregate packing modes (such as cartons, cases, and master cases for
				cigarettes). The Secretary shall determine the size, location, and methods for
				such markings. The Secretary shall establish regulations requiring that all
				persons within the distribution chain, up to but not including the ultimate
				retailer, utilize the unique identification markings on aggregate packing modes
				to facilitate the tracking and tracing of tobacco products or processed tobacco
				through the distribution system.
								(3)Marking
				requirements for exportsA unique identification marking shall be
				affixed to or form part of each package of tobacco product or processed tobacco
				that is exported, or sold for export, that distinguishes it from those products
				or processed tobacco intended for sale or distribution within the United
				States. The Secretary shall by regulation prescribe the size, location, and
				other characteristics of such marking, and it may contain a serial number that
				is assigned to the country of export, except that no such serial number shall
				be required on tobacco products or processed tobacco sold at retail to
				consumers by duty free stores for consumption beyond the jurisdiction of the
				internal revenue laws of the United States. Such tobacco products or processed
				tobacco shall instead bear markings indicating the tobacco product or processed
				tobacco is only for duty-free sale to consumers, as prescribed through
				regulation by the Secretary, before the product or processed tobacco is
				removed.
							(4)Authorization of
				federal unique identification markingNot later than 3 years
				after the date of the enactment of the Smuggled Tobacco Prevention Act of 2013, the
				Secretary shall by regulation require the use of a unique identification
				marking on all products subject to tax under this
				chapter.
							.
				(b)Unique
			 identification markingSection 5723 is amended by adding at the
			 end the following new subsection:
					
						(f)Unique
				identification marking
							(1)In
				generalNo tobacco product or processed tobacco may be sold,
				offered for sale, distributed, mailed, or otherwise delivered for final sale to
				any consumer in the United States unless the unique identification marking that
				meets the requirements of this section (and any regulations prescribed
				thereunder) is affixed to or forms part of the package in which it is
				contained.
							(2)System
				specifications
								(A)The Secretary
				shall design such system to coordinate and avoid interference with State,
				local, and Indian tribal tax stamps and markings, facilitate collection of the
				tax imposed by this chapter, impede contraband tobacco trafficking, minimize
				counterfeit marking, allow for more effective tracking and tracing of tobacco
				products and processed tobacco, facilitate the enforcement of related Federal
				laws, and utilize such available technology as may promote the purposes of this
				chapter.
								(B)The Secretary
				shall prescribe the method and manner in which such unique identification
				markings are to be distributed, purchased, and applied to or made part of
				tobacco product and processed tobacco packages, and may provide for the
				cancellation of such markings.
								(C)The unique
				identification marking must provide (through the marking or record associated
				with the marking) such information as the Secretary by regulation prescribes,
				including:
									(i)A
				unique serial number or tracking code for each tobacco product or processed
				tobacco package or aggregate package.
									(ii)The name and
				address of the person purchasing the marking (and, if different, of the person
				ensuring the marking is affixed to or made part of the package).
									(iii)The name and
				address of the first unrelated person purchasing or otherwise receiving the
				tobacco product or processed tobacco from the person who ensures the marking is
				affixed to or made part of the package and the date of such purchase or
				receipt.
									(D)The information
				described in subparagraph (C) may be required to, to the extent
				practicable—
									(i)be
				cryptographically encrypted, and
									(ii)(I)be readable by a
				portable scanning device (or similar device) to be utilized by regulatory and
				law enforcement officials at the time and place of inspection, or
										(II)be otherwise accessible remotely at such
				time and place.
										(3)Unrelated
				personFor purposes of this subsection, the term unrelated
				person means a person other than a related person within the meaning of
				section 267(b) or
				707(b)(1).
							.
				(c)DefinitionsSection
			 5723, as amended by subsection (b), is amended by adding at the end the
			 following new subsections:
					
						(g)Package
				definedFor purposes of this section, the term
				package means a pack, box, carton, or container of any kind or, if
				no other container, any wrapping (including cellophane), in which a tobacco
				product or processed tobacco is sold, offered for sale, distributed, or
				otherwise delivered for final sale to any consumer.
						(h)Unique
				identification marking definedFor purposes of this section, the term
				unique identification marking means a device in such design and
				denomination as the Secretary authorizes by regulation that is affixed to or
				made part of a package of a tobacco product or processed tobacco. Such markings
				shall contain overt security features for public authentication and covert
				security features embedding a unique, secure, encrypted identifier onto the
				marking, enabling law enforcement authentication, production control, and
				tracking and tracing of the product or processed tobacco bearing the
				marking.
						.
				(d)RegulationsThe
			 Secretary of the Treasury shall consult with the Secretary of Health and Human
			 Services as may be appropriate to carry out the purposes of subsection (f), and
			 paragraphs (2), (3), and (4) of subsection (b), of section 5723 of the Internal
			 Revenue Code of 1986 (as added by this section).
				104.Wholesalers and
			 manufacturers, importers, and sellers of tobacco production machines required
			 to have permit
				(a)WholesalersSection 5712 is amended by inserting
			 , as a wholesaler, after or processed
			 tobacco.
				(b)Manufacturers,
			 importers, and sellers of tobacco production machinesSection 5712 is amended by striking
			 or as an export warehouse proprietor and inserting , as
			 an export warehouse proprietor, or as a manufacturer, seller, or importer of
			 tobacco production machines.
				105.Conditions of
			 permit
				(a)IssuanceSubsection (a) of section 5713 is amended
			 to read as follows:
					
						(a)Issuance
							(1)In
				generalA person shall not
				engage in business as a manufacturer or importer of tobacco products or
				processed tobacco, as a wholesaler, as an export warehouse proprietor, or as a
				manufacturer, seller, lessor, or importer of tobacco production machines
				without a permit to engage in such business. Such permit, conditioned upon
				compliance with this chapter and regulations issued thereunder, shall be issued
				in such form and in such manner as the Secretary shall by regulation prescribe,
				to every person properly qualified under sections 5711 and 5712. Any entity
				granted such a permit is not eligible to provide any services the Secretary may
				elect to procure to facilitate the purposes of section 5723. Permit holders
				shall automatically count output and register, record, and transmit the
				quantities measured, in the form, conditions, and time limits established by
				the Secretary. A new permit may be required at such other time as the Secretary
				shall by regulation prescribe.
							(2)ConditionsThe
				Secretary shall not issue a permit under this section unless—
								(A)the applicant is
				in compliance with the requirements of—
									(i)this
				chapter,
									(ii)chapter 114 of
				title 18, United States Code,
									(iii)the Act of October 19, 1949 (15 U.S.C. 375
				et seq.; commonly referred to as the Jenkins Act),
									(iv)the Fair and Equitable Tobacco Reform Act
				of 2004, and any amendments made thereby,
									(v)the Family Smoking Prevention and Tobacco
				Control Act, and any amendments made thereby,
									(vi)the Prevent All Cigarette Trafficking Act
				of 2009, and any amendments made thereby, and
									(vii)any related
				regulations thereunder,
									as in
				effect on the date of the issuance of the permit,(B)the applicant certifies that the applicant
				is in compliance with all other Federal, State, local, and Indian tribal laws
				relating to the taxation, manufacture, importation, exportation, distribution,
				marketing, sale, or transportation of tobacco products, processed tobacco, or
				tobacco production machines, as in effect on the date of the issuance of the
				permit, and
								(C)the applicant identifies in the application
				any violation of a law described in subparagraph (A) or (B) by the applicant
				resulting in a penalty under any such law during the 5-year period ending on
				the date of the
				application.
								.
				(b)Suspension or
			 revocationSubparagraph (A) of section 5713(b)(1) is amended by
			 inserting or any other law described in subparagraph (A) or (B) of
			 subsection (a)(2) after this chapter.
				106.Records to be
			 maintained
				(a)In
			 generalSection 5741 is
			 amended—
					(1)by inserting
			 (a) In
			 general.— before Every
			 manufacturer,
					(2)by inserting
			 every wholesaler, after every importer,,
					(3)by striking such records and
			 inserting records concerning the chain of custody of the tobacco
			 products and processed tobacco (including the foreign country of final
			 destination for packages marked for export) and the serial numbers, marks,
			 labels, and notices required under section 5723, and such other
			 records, and
					(4)by adding at the
			 end the following new subsections:
						
							(b)RetailersRetailers shall maintain records of
				receipt, and any non-retail sale or delivery, of tobacco products and processed
				tobacco. Such records shall be available to the Secretary for inspection and
				audit. An ordinary commercial record or invoice shall satisfy the requirements
				of this subsection if such record shows the date of receipt, from whom tobacco
				products or processed tobacco were received, and the quantity of tobacco
				products or processed tobacco received (or, in the case of non-retail sale or
				delivery, the date of sale or delivery, to whom the tobacco products or
				processed tobacco were sold or delivered, and the quantity of the tobacco
				products or processed tobacco sold or delivered). To the extent the Secretary
				determines that the records maintained by retail entities licensed pursuant to
				section 555(b) of the Tariff Act of 1930 (19 U.S.C. 1555(b)) satisfy the
				recordkeeping requirements of this section, no additional records shall be
				required for such entities under this section. The preceding provisions of this
				subsection shall not be construed to limit or preclude other recordkeeping
				requirements imposed on any retailer.
							(c)Records
				concerning marks and chain of custodyRecords concerning the
				chain of custody and the marks, labels, and notices required under section 5723
				shall be available for inspection by any internal revenue officer during
				business
				hours.
							.
					(b)Consultation
			 with Health and Human ServicesThe Secretary of the Treasury shall consult
			 with the Secretary of Health and Human Services as may be appropriate to carry
			 out the purposes of section 5741 of the Internal Revenue Code of 1986.
				107.ReportsSection 5722 is amended—
				(1)by inserting
			 (a) In
			 general.— before Every manufacturer,
			 and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Reports by
				export warehouse proprietorsPrior to exportation of tobacco
				products or processed tobacco from the United States, the export warehouse
				proprietor shall submit a report (in such manner and form as the Secretary may
				by regulation prescribe) to enable the Secretary to identify the shipment and
				assure that it reaches its intended
				destination.
						.
				108.Fraudulent
			 offenses
				(a)In
			 generalSubsection (a) of section 5762 is amended—
					(1)by striking
			 paragraph (1) and redesignating paragraphs (2) through (6) as paragraphs (1)
			 through (5), respectively, and
					(2)by striking
			 not more than $10,000 and inserting not more than $10,000
			 or an amount equal to 3 times the amount of the tax imposed under this chapter
			 on the tobacco product involved (whichever is greater).
					(b)Offenses
			 relating to distribution of tobacco products, etc
					(1)In
			 generalSection 5762 (as amended by section 102 of this Act) is
			 amended—
						(A)by redesignating
			 subsection (c) as subsection (d), and
						(B)by inserting after
			 subsection (b) the following new subsection:
							
								(c)Offenses
				relating to distribution of tobacco products, etcIt shall be
				unlawful—
									(1)for any person to
				engage in business as a manufacturer or importer of tobacco products, processed
				tobacco, or cigarette papers and tubes, as a wholesaler, or an export warehouse
				proprietor, or as a manufacturer, seller, or importer of tobacco production
				machines without filing the bond and obtaining the permit where required by
				this chapter or regulations thereunder,
									(2)for a manufacturer or importer of tobacco
				products, or wholesaler to knowingly ship, transport, deliver, or receive any
				tobacco products from or to any person other than a person who has obtained the
				permit required by this chapter, a retailer, or a person handling such products
				solely for purposes of shipment or delivery; except that an importer who has
				obtained the permit required by this chapter may receive, from a foreign
				manufacturer or a foreign distributor, foreign tobacco products that have not
				previously entered the United States,
									(3)for a manufacturer
				or importer of processed tobacco or a wholesaler to knowingly ship, transport,
				deliver, or receive any tobacco products or processed tobacco from or to any
				person other than a person who has obtained the permit required by this
				chapter,
									(4)for a manufacturer or importer of processed
				tobacco to knowingly ship, transport, sell, or deliver processed tobacco to any
				person other than a manufacturer of processed tobacco, a manufacturer of
				tobacco products, or an export warehouse proprietor,
									(5)for any person
				(other than the original manufacturer of such tobacco products or processed
				tobacco or an export warehouse proprietor authorized to receive any tobacco
				products or processed tobacco that have previously been exported and returned
				to the United States) to knowingly receive any tobacco products or processed
				tobacco that have previously been exported and returned to the United
				States,
									(6)for any export
				warehouse proprietor to knowingly ship, transport, sell, or deliver for sale
				any tobacco products or processed tobacco to any person other than the original
				manufacturer of such tobacco products or processed tobacco, another export
				warehouse proprietor, a duty free store, or a foreign purchaser,
									(7)for any person
				(other than a manufacturer, wholesaler, or an export warehouse proprietor
				permitted under this chapter) to knowingly ship, transport, receive, or
				possess, for purposes of resale, any tobacco product or processed tobacco not
				in packages marked pursuant to regulations issued under section 5723, other
				than for direct return to a manufacturer for repacking or for re-exportation or
				to an export warehouse proprietor for re-exportation,
									(8)for any
				manufacturer, importer, export warehouse proprietor, or wholesaler permitted
				under this chapter to make any false entry in, to fail to make an entry in, or
				to knowingly fail to maintain properly any record or report required by this
				chapter or the regulations promulgated thereunder with the intent to defraud
				the United States,
									(9)for any person,
				with the intent to defraud the United States, to alter, mutilate, destroy,
				obliterate, or remove any mark or label required under this chapter upon a
				tobacco product or processed tobacco held for sale, or to create, possess, or
				apply on any tobacco product or processed tobacco or its packaging any
				counterfeit versions of any such marks or labels, and
									(10)for any person to
				sell at retail more than 3,000 cigarettes in any single transaction (or series
				of related transactions), or, in the case of other tobacco products, an
				equivalent quantity as determined by regulation.
									Any
				person violating any of the provisions of this subsection shall, upon
				conviction, be fined as provided in section 3571 of title 18, United States
				Code, or imprisoned for not more than 5 years, or
				both..
						(2)Conforming
			 amendmentSection 5762(d) (as so redesignated) is amended by
			 striking and (b) inserting , (b), and (c).
					(c)Other
			 offensesSubsection (d) of section 5762 (as so redesignated) is
			 amended by striking not more than $1,000 and inserting
			 not more than $2,500 or an amount equal to the tax imposed under this
			 chapter on the tobacco product or processed tobacco involved (whichever is
			 greater).
				109.Penalties
				(a)In
			 general
					(1)Subsection (a) of section 5761 is
			 amended—
						(A)by striking
			 willfully and inserting knowingly, and
						(B)by striking
			 $1,000 and inserting $10,000.
						(2)Subsection (b) of
			 section 5761 is amended by striking 5 percent and inserting
			 10 percent.
					(b)Penalty amounts
			 adjusted for inflationSection 5761 is amended by redesignating
			 subsection (f) as subsection (g) and inserting after subsection (e) the
			 following new subsection:
					
						(f)Inflation
				adjustment
							(1)In
				generalIn the case of a calendar year beginning after 2013, the
				penalty dollar amounts provided under this chapter shall each be increased by
				an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year, determined
				by substituting calendar year 2012 for calendar year
				1992 in subparagraph (B) thereof.
								(2)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $10, such
				amount shall be rounded to the next highest multiple of
				$10.
							.
				110.Coordination
			 with other government officials
				(a)In
			 generalSubchapter F of
			 chapter 52 is amended by adding at the end the following new section:
					
						5755.Coordination
				with other government officialsThe Secretary shall make reasonable efforts
				to coordinate with other Federal agencies and with officials of foreign, State,
				local, Indian tribal, and other governments to promote the purposes of this
				chapter, to prevent and reduce tobacco tax evasion and contraband trafficking
				in tobacco products and processed tobacco, to enforce settlement agreements
				between tobacco companies and State or other governments and related laws, or
				for other law enforcement or administration
				purposes.
						.
				(b)Information
			 sharing
					(1)In
			 generalParagraph (1) of section 6103(o) is amended by adding at
			 the end the following new subparagraph:
						
							(C)Information
				sharing for tobacco product law administration and enforcement
				purposes
								(i)Federal, State,
				local, and tribal governmentsReturns and return information with
				respect to taxes imposed by chapter 52 may be open to inspection by or
				disclosure to officers and employees of any Federal agency, the State Tax
				Administrators, or any other agency of any State, local, or Indian tribal
				government responsible for the administration and enforcement of laws and
				regulations relating to tobacco products and processed tobacco, or their legal
				representative, solely for use in such administration and enforcement, unless
				the Secretary determines that such disclosure would seriously impair Federal
				tax administration.
								(ii)Foreign
				governments and organizationsThe Secretary shall, upon written
				request, disclose returns and return information with respect to taxes imposed
				by chapter 52 to officers and employees of any agency of any foreign
				government, OLAF (European Anti-Fraud Office), EUROPOL, INTERPOL, or the World
				Customs Organization responsible for the administration and enforcement of laws
				and regulations relating to tobacco products and processed tobacco, or their
				legal representative, solely for use in such administration and enforcement, if
				the Secretary obtains written assurances from such government or organization
				that the information will be held in confidence and used only for such use. No
				return or return information shall be disclosed under this clause if the
				Secretary determines that such disclosure would seriously impair Federal tax
				administration.
								(iii)Public
				informationThe identity and business address of those persons
				that have a valid permit, pursuant to chapter 52, to engage in business as a
				manufacturer, wholesaler, or importer of tobacco products or processed tobacco,
				as an export warehouse proprietor, or as a manufacturer, seller, or importer of
				tobacco production machines (as defined in section 5702(q)) shall be made
				publicly available at such time and in such manner as the Secretary may
				prescribe.
								.
					(2)Conforming
			 amendments
						(A)Subsection (a) of
			 section 6103 is amended—
							(i)by
			 striking or any local in paragraph (2) and inserting any
			 local,
							(ii)by
			 inserting , or any agency described in subsection (o)(1)(C)(i)
			 after subsection (l)(7)(D) in paragraph (2),
							(iii)by
			 striking or subsection (n) in paragraph (3) and inserting
			 subsection (n), or subsection (o)(1)(C)(i).
							(B)Paragraph (4) of
			 section 6103(p) is amended—
							(i)by
			 striking (o)(1)(A) both places it appears and inserting
			 (o)(1)(A) or (C)(i), and
							(ii)by
			 striking (15), or (16), and inserting (15), or (16), or
			 (o)(1)(C)(i),.
							(C)Paragraph (2) of
			 section 7213(a) is amended—
							(i)by
			 striking (21) or and inserting (21),, and
							(ii)by
			 striking or (7) and inserting or (7), or
			 (o)(1)(C)(i).
							(c)Clerical
			 amendmentThe table of sections for subchapter F of chapter 52 is
			 amended by adding at the end the following new item:
					
						
							Sec. 5755. Coordination with other government
				officials.
						
						.
				111.Definitions
				(a)Export warehouse
			 proprietorSubsection (i) of section 5702 is amended by inserting
			 before the period the following: or any person engaged in the business
			 of exporting tobacco products from the United States for purposes of sale or
			 distribution. Any duty free store that sells, offers for sale, or otherwise
			 distributes to any person in any single transaction (or series of related
			 transactions) more than 3,000 cigarettes, or an equivalent quantity of other
			 tobacco products as the Secretary shall by regulation prescribe, shall be
			 deemed an export warehouse proprietor under this chapter.
				(b)Retailer;
			 wholesalerSection 5702, as amended by this Act, is amended by
			 adding at the end the following new subsections:
					
						(r)RetailerThe term retailer means any
				person who sells, or offers for sale, any tobacco product at retail. The term
				retailer includes any duty free store that sells, offers for sale,
				or otherwise distributes at retail in any single transaction (or series of
				related transactions) not more than 3,000 cigarettes, or not more than an
				equivalent quantity of other tobacco products as the Secretary shall by
				regulation prescribe.
						(s)WholesalerThe
				term wholesaler means any person engaged in the business of
				purchasing tobacco products for resale at wholesale, or any person acting as an
				agent or broker for any person engaged in the business of purchasing tobacco
				products for resale at
				wholesale.
						.
				112.Conforming
			 amendments
				(a)Paragraph (2)(C) of section 2341 of title
			 18, United States Code is amended by inserting in regard to State,
			 local, or Indian tribal government taxes, before a
			 person.
				(b)Sections 2314 and
			 2315 of title 18, United States Code, are each amended—
					(1)by striking
			 State in the heading thereof; and
					(2)by striking
			 tax stamps each place it appears and inserting tax stamps
			 or markings.
					(c)The headings for
			 subchapters B, C, and E of chapter 52 are each amended by inserting
			 , processed
			 tobacco, after products.
				(d)The items relating
			 to subchapters B, C, and E in the table of subchapters for chapter 52 are each
			 amended by inserting , processed tobacco, after
			 products.
				(e)The heading for
			 chapter 52 is amended by inserting , processed tobacco, after
			 products.
				(f)The item relating
			 to chapter 52 in the table of chapters for subtitle E is amended by inserting
			 , processed tobacco, after products.
				113.Effective
			 dateExcept as otherwise
			 provided in this title, the amendments made by this title shall take effect 1
			 year after the date of the enactment of this Act.
			IIImport
			 Fraud
			201.Maximum penalty for
			 importation of tobacco products and cigarette papers and tubes by fraudulent
			 means
				(a)Maximum
			 penaltySection 592(c)(1) of the Tariff Act of 1930 (19 U.S.C.
			 1592(c)(1)) is amended—
					(1)by striking
			 A fraudulent violation of subsection (a) and inserting the
			 following:
						
							(A)In
				generalExcept as provided in
				subparagraph (B), a fraudulent violation of subsection
				(a)
							;
				and
					(2)by adding at the
			 end the following:
						
							(B)Tobacco products
				and cigarette papers and tubesIn the case of importation of tobacco
				products and cigarette papers and tubes subject to tax under chapter 52 of the
				Internal Revenue Code of 1986, a fraudulent violation of subsection (a) is
				punishable by a civil penalty in an amount not to exceed the sum of—
								(i)the domestic value
				of the merchandise, and
								(ii)four times the
				amount of Federal excise tax that could be imposed on the merchandise, if
				applicable.
								.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date which is 90 days after the date of
			 the enactment of this Act, and shall apply with respect to violations of
			 section 592 of the Tariff Act of 1930 (as so amended) that occur on or after
			 that date.
				IIIExclusions
			 regarding Indian Tribes and Tribal matters
			301.Exclusions regarding Indian Tribes and
			 Tribal matters
				(a)In generalNothing in this Act or the amendments made
			 by this Act shall be construed to amend, modify, or otherwise affect—
					(1)any agreements, compacts, or other
			 intergovernmental arrangements between any State or local government and any
			 government of an Indian tribe relating to the collection of taxes on tobacco
			 products sold in Indian country;
					(2)any State laws that authorize or otherwise
			 pertain to any such intergovernmental arrangements or create special rules or
			 procedures for the collection of State, local, or tribal taxes on tobacco
			 products sold in Indian country;
					(3)any limitations under Federal or State law,
			 including Federal common law and treaties, on State, local, and tribal tax and
			 regulatory authority with respect to the sale, use, or distribution of tobacco
			 products or processed tobacco by or to Indian tribes, tribal members, tribal
			 enterprises, or in Indian country;
					(4)any Federal law, including Federal common
			 law and treaties, regarding State jurisdiction, or lack thereof, over any
			 Indian tribe, tribal member, tribal enterprise, Indian reservations, or other
			 land held by the United States in trust for one or more Indian tribes;
			 or
					(5)any State or local government authority to
			 bring enforcement actions against persons located in Indian country.
					(b)Coordination of law
			 enforcementNothing in this
			 Act or the amendments made by this Act (other than the amendments relating to
			 section 6103 of the Internal Revenue Code of 1986) shall be construed to
			 inhibit or otherwise affect any coordinated law enforcement effort by 1 or more
			 States or other jurisdictions, including Indian tribes, through interstate
			 compact or otherwise, that—
					(1)provides for the administration of tobacco
			 product laws or laws pertaining to interstate sales or other sales of tobacco
			 products or processed tobacco;
					(2)provides for the seizure of tobacco
			 products, processed tobacco, or other property related to a violation of such
			 laws; or
					(3)establishes cooperative programs for the
			 administration of such laws.
					(c)Treatment of State and local
			 governmentsNothing in this
			 Act or the amendments made by this Act shall be construed to authorize,
			 deputize, or commission States or local governments as instrumentalities of the
			 United States.
				(d)Enforcement within Indian
			 CountryNothing in this Act
			 or the amendments made by this Act shall prohibit, limit, or restrict
			 enforcement by the Attorney General of the United States of this Act or an
			 amendment made by this Act within Indian country.
				(e)AmbiguityAny ambiguity between the language of this
			 section or its application and any other provision of this Act shall be
			 resolved in favor of this section.
				(f)DefinitionsIn this section—
					(1)the term Indian country has
			 the meaning given that term in section 1151 of title 18, United States
			 Code;
					(2)the term tribal enterprise
			 means any business enterprise, regardless of whether incorporated or
			 unincorporated under Federal or tribal law, of an Indian tribe or group of
			 Indian tribes;
					(3)the term
			 Indian reservation has the meaning given that term in section
			 168(j)(6) of the Internal Revenue Code of 1986;
					(4)the term
			 Indian tribe has the meaning given that term in section 4(e) of
			 the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b(e)); and
					(5)the terms
			 tobacco products and processed tobacco have the
			 meanings given such terms by section 5702 of the Internal Revenue Code of
			 1986.
					
